          Case 1:20-cv-01984-MC         Document 1       Filed 11/14/20      Page 1 of 16




KYLE SCHUMACHER (BAR #121887)
kyle@schumacherlane.com
SCHUMACHER LANE PLLC
P.O. Box 558
Spring Branch, TX 78070
503-482-8137 ph
210-783-1383 fax
Attorneys for Plaintiff
Chaunte Arlene Bailey

                               UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON – MEDFORD DIVISION


                                               CASE NO. 1:20-cv-01984
Chaunte Arlene Bailey,

                        Plaintiff,             PLAINTIFF’S COMPLAINT FOR DAMAGES:
        v.
                                                  1. Violation of Fair Credit Reporting Act
Experian Information Solutions, Inc.;
United Finance Company; and DOES 1
through 100 inclusive,

                        Defendants.

        COMES NOW Plaintiff CHAUNTE ARLENE BAILEY (“Plaintiff”), an individual,
based on information and belief, to allege as follows:
                                        INTRODUCTION
        1.      This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress for
the unlawful and deceptive practices committed by the Defendants in connection with their
inaccurate, misleading, or incomplete reporting of Plaintiff’s debt included in Plaintiff’s Chapter
7 bankruptcy.
        2.      Here, Defendant United Finance Company (“United”) is not reporting that
Plaintiff’s account was paid in full prior to her bankruptcy discharge, despite acknowledging this
fact via a payoff letter.
        3.      The United States Congress has found the banking system is dependent upon fair
and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking



 Page 1 of 16                           Plaintiff’s Complaint
           Case 1:20-cv-01984-MC        Document 1       Filed 11/14/20      Page 2 of 16




system and unfair credit reporting methods undermine the public confidence that is essential to the
continued functioning of the banking system.
        4.      A pervasive and fundamental misunderstanding presently thrives in the United
States regarding the long-term impact that filing a consumer bankruptcy has on the consumer’s
creditworthiness. Specifically, consumers tend to believe that since a bankruptcy can be reported
on their credit report for ten (10) years, their creditworthiness will be ruined for the same length
of time. This is not true.
        5.      The majority of consumer debtors file a consumer bankruptcy to raise their FICO
Score and remedy their poor creditworthiness.
        6.      In fact, it is possible for consumer debtors to obtain a 700 FICO Score as soon as
twelve (12) months from filing a consumer bankruptcy (Chapter 7 or Chapter 13).
        7.      Creditors and lending institutions are aware of the misconception that filing a
consumer bankruptcy destroys the consumer’s creditworthiness of ten (10) years; however, to
perpetrate this bankruptcy myth, creditors intentionally and routinely ignore industry standards for
accurately reporting bankruptcies, as well as the debts included in those bankruptcies, to keep
consumers’ credit scores low and their interest rates high.
        8.      Creditors know that deviating from recognized credit reporting standards will make
it difficult for consumers to raise their credit scores and improve their creditworthiness.
        9.      This was not the intent of Congress when it enacted the Fair Credit Reporting Act
and the Bankruptcy Abuse Prevention and Consumer Protection Act.
                                   JURISDICTION & VENUE
        10.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
        11.     This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §
1681.
        12.     This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
        13.     Plaintiff alleges that, for purposes of establishing residency under 28 U.S.C. §
1391(b)(1), each of the named Defendants conducts sufficient business within the forum state and
this Court has personal jurisdiction over each Defendant under 28 U.S.C. §§ 1391(c)(2) and
1391(d).
//



 Page 2 of 16                           Plaintiff’s Complaint
          Case 1:20-cv-01984-MC          Document 1        Filed 11/14/20     Page 3 of 16




                                   GENERAL ALLEGATIONS
        14.     Plaintiff alleges that the United account was paid in full prior to receiving her
discharge, and that United acknowledged she paid in full via a Notification of Payoff.
        15.     Plaintiff alleges that each and every Defendant is familiar with credit reporting
industry standards and subscribes thereto.
        16.     Plaintiff alleges that each and every Defendant understands that deviation from
credit reporting industry standards can, and often does, result in the denial of credit, higher interest
rates, and prompts a negative inference that would not be drawn if the data were reported in
accordance with the recognized industry standard.
        17.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed
knowingly, intentionally, and in reckless disregard for credit reporting industry standards to
purposefully undermine Plaintiff’s ability to repair her FICO Score.
        18.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were the
result of reckless policies and procedures that inevitably led to inaccurate, misleading, or
incomplete credit reporting.
                                   FACTUAL BACKGROUND
        19.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      FICO, Inc.
        20.     FICO is a leading analytics software company with its principal headquarters in
San Jose, California. FICO has over 130 patents related to their analytics and decision management
technology and regularly uses mathematical algorithms to predict consumer behavior, including
credit risk.
        21.     The FICO Score has become the standard measure of consumer credit risk in the
United States and is used in ninety percent (90%) of lending decisions.
        22.     A FICO Score consists of a three-digit number summarizing a consumer’s credit
risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in
multiple FICO Score versions.




 Page 3 of 16                            Plaintiff’s Complaint
           Case 1:20-cv-01984-MC        Document 1       Filed 11/14/20     Page 4 of 16




       23.      Base FICO Scores range from 300 to 850, while industry specific FICO Scores
range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
default.
       24.      Different lenders use different versions of FICO Scores when evaluating a
consumer’s creditworthiness.
       25.      There are twenty-eight (28) FICO Scores that are commonly used by lenders.
       26.      A consumer’s FICO Score is calculated based solely on information in consumer
credit reports maintained at credit reporting agencies (“CRAs”).
       27.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);
Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).
       28.      FICO does not control what information is provided on a consumer’s credit report.
Instead, the scoring models, or algorithms, are based on the premise that the information provided
by the CRAs is accurate and complies with credit reporting industry standards.
       29.      There are five (5) key factors that a FICO Score considers: (1) payment history; (2)
amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.
       30.      Each of the five (5) factors is weighted differently by FICO.
       31.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to
payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates
to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent
(10%) relates to a consumer’s credit mix, which is the different types of debts reported.
       32.      Payment history refers to whether a consumer has paid their bills in the past, on
time, late, or missed payments. The more severe, recent, or frequent the late payment information,
the greater the impact on a FICO Score. Public record items, such as bankruptcy, foreclosure,
judgments, and wage garnishments are also considered part of a consumer’s payment history.
       33.      In factoring the severity of delinquent payments, a FICO Score considers how late
the payment continues to be, how much is owed, how recently this occurred, and how many
delinquent accounts exist.
       34.      Once a delinquent account has been remedied, the longer the account stays current
the more a consumer’s FICO Score should increase.
       35.      FICO Scores are entirely dependent upon information provided by data furnishers
(“DFs”), such as banks and other financial institutions, to CRAs.



 Page 4 of 16                           Plaintiff’s Complaint
            Case 1:20-cv-01984-MC       Document 1       Filed 11/14/20     Page 5 of 16




       36.      The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies
similarly in terms of their impact on one’s FICO Score. Specifically, both Chapters have the same
level of severity with respect to their FICO Score and FICO uses the filing date, under both
Chapters, to determine how long ago the bankruptcy took place.
B.     Metro 2
       37.      The Consumer Data Industry Association (“CDIA”) is an international trade
association representing the consumer credit, mortgage reporting, employment and tenant
screening, and collection services industries.
       38.      The credit reporting industry has adopted a standard electronic data reporting
format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally
report debts in a particular manner that is understood to be the most accurate in reporting a debt.
In other word, the Metro 2 format was designed to allow reporting of the most accurate and
complete information on consumers’ credit history.
       39.      The CDIA’s Metro 2 format is the credit reporting industry standard for accurate
credit reporting.
       40.      The credit reporting industry at large depends upon the Metro 2 format and the
CDIA’s recommendations for reporting debt accurately.
       41.      The CDIA is the expert on accurate credit reporting. In support of this allegation,
Plaintiff avers the following:
       a.       The CDIA offers a FCRA certificate program for all CRAs.
       b.       The CDIA offers a FCRA awareness program for all CRAs.
       c.       The CDIA offers a FCRA certificate program for DFs.
       d.       The CDIA offers a FCRA awareness program for DFs.
       e.       The CDIA offers a Metro 2 learning system to provide detailed instructions on the
                use of Metro 2 format to ensure understanding of the reporting guidelines for each
                field of the Metro 2 format as well as the relationship between multiple fields.
       f.       The CDIA hosts workshops developed and authorized by Equifax, Experian,
                Innovis, and TransUnion.
       g.       The CDIA developed a credit reporting resource guide for accurately reporting
                credit.
       42.      The CDIA’s Metro 2 format is accepted by all CRAs.



 Page 5 of 16                           Plaintiff’s Complaint
         Case 1:20-cv-01984-MC           Document 1       Filed 11/14/20     Page 6 of 16




       43.       The credit reporting accepted industry standards for reporting Metro 2 accurately
are found in the CDIA’s credit reporting resource guide (“CRRG”).
       44.       The CRRG outlines the industry standards for most accurately reporting debts using
Metro 2 format.
       45.       The CRRG is not readily available to the public. It can be purchased for $229.45.
       46.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will not
grant access to the guide unless the buyer represents an organization included in the Metro 2
Access Policy.
       47.       When FICO calculates credit scores, the algorithms use Metro 2 information based
on industry standards established by the CDIA.
       48.       The algorithms used by FICO in determining a consumer’s credit score are
premised on the Metro 2 data received comporting with the CDIA’s recommendations for accurate
credit reporting.
       49.       If the Metro 2 data received by FICO deviates from industry standards, an
inaccurate or incorrect FICO Score results. If the resulting FICO Score is lower, a consumer will
be considered a higher credit risk resulting in less favorable lending terms.
C.     e-OSCAR
       50.       e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,
Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer
credit disputes.
       51.       When a consumer sends a dispute letter to a CRA, the CRA then sends an automated
credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.
       52.       The ACDV contains within it Metro 2 codes next to certain data fields associated
with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
D.     Bankruptcy Credit Reporting Industry Standards & Consumer Information
       Indicator
       53.       When a consumer files bankruptcy, certain credit reporting industry standards exist.
       54.       Certain Metro 2 data is regularly expected and calculated by FICO when
determining a consumer’s creditworthiness.
       55.       The Consumer Information Indicator (“CII”) is a critical field in the Metro 2 format
that indicates a special condition that applies to a specific consumer.



 Page 6 of 16                            Plaintiff’s Complaint
            Case 1:20-cv-01984-MC       Document 1       Filed 11/14/20     Page 7 of 16




        56.     Under Metro 2, the CII must be reported on only the consumer to whom the
information applies.
        57.     It is the credit reporting industry standard to report a very specific CII upon the
filing of a consumer bankruptcy.
        58.     In the consumer bankruptcy context, CII Metro 2 Code “A” denotes that a petition
for Chapter 7 has been filed and is active, but no discharge has been entered.
        59.     CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed and is
active, but no discharge has been entered. This is usually translated on a consumer credit report as
“Wage Earner Plan” or “WEP” in the “Account Status” portion of a tradeline. Such reporting alerts
any potential lender that the account is no longer in a collectable status and is being handled by a
Chapter 13 trustee.
        60.     The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed, but
the chapter is undesignated/unknown.
        61.     The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
discharged.
        62.     The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
discharged. In addition, post discharged balances and past due balances should be updated to
reflect zero (0) balances. The payment history should also not reflect missed payments moving
forward.
        63.     The CII field is a critical field for consumers as it directly relates and impacts a
consumer’s creditworthiness.
        64.     The lack of a CII reported makes it appear that a consumer has not addressed
outstanding debt obligations through the bankruptcy process.
        65.     Furthermore, the lack of a CII reported suggests that creditors are free to collect
against a consumer as an individual, or that no stay exists to prevent in personam collection
activity.
        66.     Failure to report the correct CII indicator will prompt those making credit decisions
to draw a more negative inference than if the appropriate CII indicator were reported.
        67.     The FRCA permits a bankruptcy to be reported for ten (10) years from the date the
bankruptcy was filed.




 Page 7 of 16                           Plaintiff’s Complaint
         Case 1:20-cv-01984-MC          Document 1       Filed 11/14/20     Page 8 of 16




        68.     A consumer’s FICO Score is directly related to the date on which a petition is filed
and acknowledged.
        69.     The bankruptcy’s impact on a consumer’s FICO Score lessens with the passage of
time.
        70.     Accordingly, the failure to reference the bankruptcy filing (CII field) and/or the
correct petition date results in a lower FICO Score, which in turn causes credit decision makers to
draw a more negative inference regarding a consumer’s creditworthiness.
E.      Plaintiff’s Debt was Paid in Full Prior to Her Bankruptcy Discharge
        71.     Plaintiff filed a voluntary petition for Chapter 7 bankruptcy on March 8, 2019 in
order to repair her creditworthiness and FICO Score.
        72.     Plaintiff paid off her United account in full on June 14, 2019 and United mailed her
a Notification of Payoff letter evidencing the same.
        73.     Plaintiff’s bankruptcy was discharged on July 1, 2019.
F.      Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff
        Disputed to no Avail
        74.     On August 11, 2020, Plaintiff ordered a three-bureau credit report from Experian
to ensure proper reporting by Plaintiff’s creditors (the “August 11 Credit Reports”).
        75.     Plaintiff noticed adverse tradelines in her August 11 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with credit reporting
industry standards.
        76.     Plaintiff then disputed the inaccurate tradeline regarding the account with United
via certified mail to Experian on or about October 6, 2020 (the “Dispute Letter”).
        77.     Plaintiff’s Dispute Letter specifically put United on notice that Plaintiff paid the
account in full prior to her bankruptcy discharge, and that Plaintiff’s account should be updated.
        78.     Plaintiff’s Dispute Letter also included a copy of the Notification of Payoff she
received from United.
        79.     Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
        80.     Plaintiff is informed and believes that Experian received Plaintiff’s Dispute Letter
and, in response, sent Plaintiff’s dispute to United, as the data furnisher, via an ACDV through e-
OSCAR.



 Page 8 of 16                           Plaintiff’s Complaint
         Case 1:20-cv-01984-MC            Document 1        Filed 11/14/20      Page 9 of 16




       81.      On September 11, 2020, Plaintiff ordered a second credit report from Experian to
determine if her accounts were updated.
       a.       Inaccuracy – United
       82.      Despite actual knowledge, United continued to report Plaintiff’s account, beginning
in 206307xxxx, to Experian with a current payment status tradeline of “Debt included in or
discharged through bankruptcy chapter 7, 11, or 12” even though the account was paid in full prior
to discharge.
       83.      Plaintiff alleges that United did not investigate whether Plaintiff paid off the
account in full prior to her bankruptcy discharge.
       84.      United did not update the tradelines to reflect that Plaintiff’s debt was paid in full
and not discharged in bankruptcy.
       85.      Experian provided notice to United that Plaintiff was disputing the inaccurate and
misleading information, but United failed to conduct a reasonable investigation of the information
as required by the Fair Credit Reporting Act.
       86.      Based on Plaintiff’s dispute, the provided copy of the Notification of Payoff drafted
and by United, and review of its own internal records, United should have known that Plaintiff
paid the account in full.
       87.      The most basic investigation would include a simple review of well-established
credit reporting industry standards on how to report a debt paid in full and not discharged in
bankruptcy.
       88.      Plaintiff alleges that United did not review well-established industry standards for
credit reporting.
       89.      If United reviewed such standards, it would have seen that its reporting was not in
compliance and was therefore inaccurate or incomplete.
       90.      By continuing to report Plaintiff’s debt as described in paragraph 82, it incorrectly
appears to third parties viewing Plaintiff’s credit report that the account was included and
discharged in Plaintiff’s bankruptcy.
       91.      United’s lack of investigation is unreasonable.
G.     Damages
       92.      Plaintiff pulled the credit reports at issue at a cost for access to the report, after the
dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.



 Page 9 of 16                             Plaintiff’s Complaint
         Case 1:20-cv-01984-MC           Document 1       Filed 11/14/20     Page 10 of 16




        93.      As a result of the incorrect reporting, Plaintiff has also suffered emotional harm and
excessive stress resulting in doubt as to the effectiveness of the Bankruptcy Code and the power
of this Court to preserve and perpetuate a fresh start as intended by Congress.
        94.      Discharged debts are far more injurious to a credit score than a debt paid in full. As
payment history (including payment status) makes up thirty-five percent (35%) of a consumer’s
FICO Score, and as most lenders approve or deny credit based on a consumer’s credit score (as
opposed to pouring through each tradeline of every account listed to obtain context), the incorrect
payment status reported by Defendants is effectively lowering Plaintiff’s credit score, which
adversely affects Plaintiff’s ability to obtain credit.
        95.      Plaintiff has been denied credit and is unable to rebuild her credit based on the
inaccurate reporting by United.
        96.      United’s actions, as alleged herein, are in direct violation of the Fair Credit
Reporting Act, 15 U.S.C. § 1681s-2(b).
                                   FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                               (Against Defendants and Does 1-100)
        97.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      Experian Failed to Assure Credit Reporting Accuracy
        98.      Experian violated 15 U.S.C. § 1681e(b) by failing to establish and/or follow
reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff’s credit
reports and the credit files it published and maintained concerning Plaintiff.
        99.      Had Experian maintained reasonable procedures to assure maximum accuracy, it
would never have allowed United to report the account as described herein.
        100.     Experian knew, or should have known, (1) that the United account was paid in full
prior to the bankruptcy discharged and (2) that the United account should not have been reported
with as described in paragraph 82 due to the payoff letter. Further, Experian knew, or should have
known, that this inaccurate and incomplete tradeline does not reflect maximum possible accuracy
and completeness as required by the FCRA.
        101.     As a result of Experian’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered actual
damages, including but not limited to: damage to reputation, embarrassment, humiliation,



 Page 10 of 16                            Plaintiff’s Complaint
            Case 1:20-cv-01984-MC        Document 1       Filed 11/14/20       Page 11 of 16




dissemination of inaccurate information, diminished credit and other mental and emotional
distress.
B.      Willful Violations
        102.     Experian’s violation, as described herein, was willful; specifically Experian has
intentionally and purposefully set up a system where inaccuracies are not only probable, but
inevitable.
        103.     Experian regularly, as a policy, ignore disputes by consumers and fails to perform
even a basic investigation regarding the disputes. Additionally, Experian regularly fails to forward
disputes to data furnishers, thereby frustrating the entire dispute process.
        104.     To the extent Experian does send consumer disputes, it sends these disputes to
employees who do not live within the continental United States to hide or subvert a consumer’s
liability to confront the individual(s) directly responsible for approving accurate reporting.
        105.     Experian’s employees receive little to no training concerning how to accurately
report consumer debt.
        106.     Instead, Experian’s employees are instructed to parrot whatever information a data
furnisher provides regardless of whether the information is accurate.
        107.     Experian’s employees are regularly expected to review and approve over ninety
(90) disputes per day, rendering less than five (5) minutes to review, investigate, and respond to
each dispute received.
        108.     Experian has intentionally set up this system in order to undermine, hide, and
otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
        109.     As a result of Experian’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered actual
damages, including, but not limited to: damage to reputation, embarrassment, humiliation,
dissemination of inaccurate information, diminished credit, and other mental and emotional
distress.
        110.     Experian’s violation was willful, rendering it individually liable for punitive
damages in an amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.
        111.     In the alternative, Experian was negligent, which entitles Plaintiff to recover under
15 U.S.C. § 1681o.
//
//



 Page 11 of 16                            Plaintiff’s Complaint
        Case 1:20-cv-01984-MC            Document 1       Filed 11/14/20      Page 12 of 16




       112.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Experian in an amount to be determined by this Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                  SECOND CAUSE OF ACTION
      (Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1))
                               (Against Defendants and Does 1-100)
       113.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     United Failed to Reinvestigate Following Plaintiff’s Dispute
       114.      Pursuant to 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1), data furnishers are prohibited
from providing any information relating to a consumer to any CRA if it knows, or has reasonable
cause to believe, that the information is inaccurate or misleading and requires data furnishers to
update and/or correct inaccurate information after a CRA notifies it of a consumer dispute.
       115.      United violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable
investigation and re-reporting misleading and inaccurate account information.
       116.      Experian provided notice to United that Plaintiff was disputing the inaccurate and
misleading information; however, United failed to conduct a reasonable investigation as required
by the FCRA.
       117.      Based on Plaintiff’s dispute, a review of the Notification of Payoff along with its
own internal records, United should have known its account was paid off in full prior to and not
included in Plaintiff’s bankruptcy discharge, and ceased its inaccurate reporting.
       118.      The lack of investigation, as required by the FCRA, is unreasonable.
B.     Willful Violations
       119.      Plaintiff further alleges that United has not properly trained those directly
investigating disputes on Metro 2 generally or credit reporting industry standards and, as such,
have developed reckless policies and procedures.
       120.      Plaintiff alleges that rather than train its employees on accurate credit reporting and
industry standards, United employees tasked with reviewing disputes are expected to confirm the
information being reported as accurate instead of investigating the reporting.
       121.      In the alternative, United was negligent, which entitles Plaintiff to recover under 15
U.S.C. § 1681o.



 Page 12 of 16                            Plaintiff’s Complaint
        Case 1:20-cv-01984-MC           Document 1      Filed 11/14/20     Page 13 of 16




C.     Experian Failed to Reinvestigate the Disputed Information in violation of 15 U.S.C. §
       1681i(a)(1)
       122.      Pursuant to 15 U.S.C. 1681i(a)(1), Experian was required to conduct a reasonable
investigation and to delete any information that was not accurate after receiving notice of
Plaintiff’s dispute regarding the United account.
       123.      Thus, Experian failed to conduct a reasonable investigation and correct the
misleading and/or inaccurate statements on the account within the statutory time frame.
       124.      Experian is not a passive entity bound to report whatever information a data
furnisher provides.
       125.      Plaintiff alleges Experian is readily familiar with Metro 2 guidelines and credit
reporting industry standards.
       126.      Based on the foregoing, Plaintiff alleges that Experian can, and does, suppress
inaccurate information from being reported when data furnishers provide inaccurate information.
       127.      Experian can and does instruct data furnishers on how to properly report certain
accounts from time to time upon request from a data furnisher.
       128.      Experian failed to conduct a reasonable investigation because any basic
investigation would have uncovered that United was not reporting the account at issue correctly.
       129.      Had Experian conducted a proper investigation it could have closed or bookended
the United debt by adding a notation on the credit report on its tradeline that the debt was in fact
paid in full and not discharged in Plaintiff’s Chapter 7 bankruptcy.
       130.      Experian continued to report the United account as described in paragraph 82.
       131.      Experian, therefore, did not conduct even the most basic investigation regarding
credit reporting industry standards, otherwise the aforementioned would have been uncovered.
                                   THIRD CAUSE OF ACTION
                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                                (Against Defendants and Does 1-100)
       132.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     Experian Failed to Review and Consider all Relevant Information
       133.      Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
relevant information submitted by Plaintiff.



 Page 13 of 16                          Plaintiff’s Complaint
         Case 1:20-cv-01984-MC           Document 1       Filed 11/14/20     Page 14 of 16




         134.    Experian’s violation of 15 U.S.C. § 1681i(a)(4) has caused Plaintiff to suffer actual
damages, including, but not limited to: damage to reputation, embarrassment, humiliation, and
other mental and emotional distress.
B.       Willful Violations
         135.    Experian’s violation was willful, rendering it individually liable for punitive
damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
         136.    In the alternative, Experian was negligent in failing to review and consider all
relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15 U.S.C. §
1681o.
         137.    Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Experian in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                  FOURTH CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                               (Against Defendants and Does 1-100)
         138.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       Experian Failed to Delete Disputed and Inaccurate Information
         139.    Experian violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete the
disputed inaccurate items of information from Plaintiff’s credit file or modify the item of
information upon a lawful reinvestigation.
         140.    Experian’s violation of 15 U.S.C. § 1681i(a)(5)(A) has resulted in Plaintiff
suffering actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, and other mental and emotional distress.
B.       Willful Violations
         141.    Experian’s violation was willful, rendering it individually liable for punitive
damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
         142.    In the alternative, Experian was negligent, which entitles Plaintiff to recovery under
15 U.S.C. § 1681o.




 Page 14 of 16                            Plaintiff’s Complaint
        Case 1:20-cv-01984-MC            Document 1      Filed 11/14/20     Page 15 of 16




       143.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Experian in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                     PRAYER FOR RELIEF
       144.      WHEREFORE, Plaintiff prays for judgment as follows:
                 a. For preliminary and permanent injunctive relief to stop Defendants from
                    engaging in the conduct described above;
                 b. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;
                 c. Award punitive damages in order to deter further unlawful conduct pursuant to
                    15 U.S.C. § 1681n;
                 d. Award attorneys’ fees and costs of suit incurred herein pursuant to 15 U.S.C.
                    §§ 1681n and 1681o;
                 e. For determination by the Court that Defendant’s policies and practices are
                    unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
                 f. For determination by the Court that Defendant’s policies and practices are
                    unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                                       Respectfully submitted,


                                                       SCHUMACHER LANE PLLC


Dated: November 14, 2020                               /s/ Kyle Schumacher
                                                       Kyle Schumacher
                                                       Attorney for Plaintiff




 Page 15 of 16                           Plaintiff’s Complaint
       Case 1:20-cv-01984-MC          Document 1      Filed 11/14/20     Page 16 of 16




                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial of this matter by jury.




                                                    SCHUMACHER LANE PLLC


Dated: November 14, 2020                            /s/ Kyle Schumacher
                                                    Kyle Schumacher
                                                    Attorney for Plaintiff




Page 16 of 16                         Plaintiff’s Complaint
